Appeal from order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered December 9, 2010, which conditionally granted defendant’s motion to vacate a default judgment awarding plaintiff $254,023.70, unanimously dismissed, with costs.
The court conditioned the grant of vacatur of the default judgment on defendant’s withdrawal of his appeal to this Court from the default judgment. This Court denied defendant’s motion to withdraw his appeal after the appeal was perfected. Because defendant failed to meet the motion court’s express condition for vacatur, the grant of vacatur never became effective. Concur — Tom, J.E, Catterson, Moskowitz and ManzanetDaniels, JJ.